SHAW, Justice.
We have for review State v. McEachern, 700 So.2d 1 (Fla. 5th DCA 1997), wherein the court certified the following question:
IS A SENTENCE ENTIRELY SUSPENDED ON THE CONDITION THAT THE DEFENDANT SUCCESSFULLY COMPLETE COMMUNITY CONTROL AN ILLEGAL SENTENCE AS CONSTI*866TUTING AN UNAUTHORIZED SENTENCING ALTERNATIVE WHICH MAY BE APPEALED BY THE STATE AND VACATED ON DIRECT APPEAL?
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We quash McEachern based on State v. Powell, No. 89,964, — So.2d -, 1997 WL 718233 (Fla. Nov. 20, 1997), wherein we held that as long as there exists a valid reason for a downward departure, a trial court may impose a true split sentence in which the entire period of incarceration is suspended.
It is so ordered.
KOGAN, C.J., OVERTON, HARDING, WELLS and ANSTEAD, JJ., and GRIMES, Senior Justice, concur.